Order entered June 29, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00161-CV

                    IN THE INTEREST OF P.Z.F., A CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-18-00558-X

                                     ORDER

      Before the Court is appellant’s second motion to extend time for filing his

brief. We GRANT the motion and ORDER the brief received June 27, 2021 filed

as of the date of this order.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE